Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a means for attenuating or ablating” and “a means for administering cells” in claim 25; and “said means for ablating”, “a means for chemical denervation”, “a means for radiofrequency denervation”, “a means for ultrasound denervation” in claim 27.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 7 and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is unclear because line 3 recites the step of “and administering to the subject a therapeutically effective amount of cells.” This recitation is unclear because this step is already recited in claim 1, from which claim 3 depends. As such, it is unclear whether claim 3 is meant to introduce a second step of administering to the subject a therapeutically effective amount of cells. Clarification is required. 
Claims 4-5 are similarly rejected by virtue of their dependency upon claim 3. 
Claim 7 recites “wherein attenuation of at least one sympathetic nerve of the renal artery comprises…” in lines 1-2, which lack antecedent basis because no sympathetic nerve was introduced in claim 1, from which claim 7 depends. The Examiner believes that this may be a typographical mistake and that the applicant meant to recite “wherein attenuation is of at least one sympathetic nerve of the renal artery and comprises …”. For the purposes of examination, the Examiner will treat claim 7 as if it recites “wherein attenuation is of at least one sympathetic nerve of the renal artery and
Regarding claim 25, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. For the purposes of examination, the Examiner will treat claim 25 as if the cells are required for the claim. 
Claims 26-28 are similarly rejected by virtue of their dependency upon claim 25.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-15, 17-19 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0264086 to Ingle, in further view of “Intrarenal Delivery of Mesenchymal Stem Cells and Endothelial Progenitor Cells Attenuates Hypertensive Cardiomyopathy in Experimental Renovascular Hypertension” to Eirin et al. (hereinafter Eirin et al.).
Regarding claim 1
Ingle further discloses that agents can be administered to a target treatment area of the vessel by way of treatment catheter 210; paragraphs 66 and 70) and use in the treatment of hypertension (paragraph 9), but fails to explicitly disclose wherein said method further comprises administering to the subject a therapeutically effective amount of cells.
Eirin et al. is in the field of the cardioprotective effects of mesenchymal stem cells (MSCs) when delivered into the stenotic kidney (Pg. 2042, Col. 1, Para. 2) and teaches administering to a subject a therapeutically effective amount of cells (normal and RVH (renalvascular hypertension) pigs were either untreated, or treated with a single infusion of autologous EPCs or MSCs, Pg. 2043, Col. 1, Para. 4; intrarenal delivery of both EPCs and MSCs conferred cardioprotection in chronic experimental RVH, Pg. 2050, Col. 1, Para. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of Ingle to further comprise the therapeutically administered cells of Eirin. The motivation would have been to provide an improved method for the treatment of hypertension (abstract of Eirin et al. and Pg. 2042, Col. 1, Para. 2 of Eirin et al.).
The modified method of Ingle and Eirin et al. will hereinafter be referred to as the modified method of Ingle and Eirin et al. 
Regarding claim 2, Ingle discloses a method for improving cardiac function of a subject (abstract), the method comprising ablating (renal sympathetic nerve activity modification and termination; see abstract, paragraph 11) at least one nerve (sympathetic nerve, abstract) of the renal artery (renal artery; abstract) (using various denervation therapy elements may be employed, including a cryotherapy arrangement, a drug eluting arrangement, an RF ablation arrangement, an ultrasonic ablation catheter, a laser ablation catheter, a microwave ablation catheter, or a combination of these therapy elements; abstract, paragraph 11 and paragraphs 66-70). 
Ingle further discloses that agents can be administered to a target treatment area of the vessel by way of treatment catheter 210; paragraphs 66 and 70) and use in the treatment of hypertension (paragraph 9), but fails to explicitly disclose wherein said method further comprises administering to the subject a therapeutically effective amount of cells.
Eirin et al. is in the field of the cardioprotective effects of mesenchymal stem cells (MSCs) when delivered into the stenotic kidney (Pg. 2042, Col. 1, Para. 2) and teaches administering to a subject a therapeutically effective amount of cells (normal and RVH (renalvascular hypertension) pigs were either untreated, or treated with a single infusion of autologous EPCs or MSCs, Pg. 2043, Col. 1, Para. 4; intrarenal delivery of both EPCs and MSCs conferred cardioprotection in chronic experimental RVH, Pg. 2050, Col. 1, Para. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of Ingle to further comprise the therapeutically administered cells of Eirin et al.. The motivation would have been to provide an improved method for the treatment of hypertension (Pg. 2042, Col. 1, Para. 2 of Eirin et al.).
Regarding claim 3, the modified method of Ingle and Eirin et al. teaches the claimed invention as discussed above concerning claim 1, and Ingle further teaches that the method comprises attenuating (renal sympathetic nerve activity modification and termination; see abstract; by attenuation, see paragraph 166) the activity of the sympathetic nervous system (sympathetic nerve, abstract) of the subject (using various denervation therapy elements may be employed, including a cryotherapy arrangement, a drug eluting arrangement, an RF ablation arrangement, an ultrasonic ablation catheter, a laser ablation catheter, a microwave ablation catheter, or a combination of these therapy elements; abstract, paragraph 11 and paragraphs 66-70 and 166), and, as discussed above with reference to claim 1 from which claim 3 depends, Eirin et al. is in the field of the cardioprotective effects of mesenchymal stem cells (MSCs) when delivered into the stenotic kidney (Pg. 2042, Col. 1, Para. 2) and teaches administering to a subject a therapeutically effective amount of cells (normal and RVH (renalvascular hypertension) pigs were either untreated, or treated with a single infusion of autologous EPCs or MSCs, Pg. 2043, Col. 1, Para. 4; intrarenal delivery of both EPCs and MSCs conferred cardioprotection in chronic experimental RVH, Pg. 2050, Col. 1, Para. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of Ingle to further comprise the therapeutically administered cells of Eirin et al.. The motivation would have been to provide an improved method for the treatment of hypertension (Pg. 2042, Col. 1, Para. 2 of Eirin et al.).
Regarding claim 4, the modified method of Ingle and Eirin et al. teaches the claimed invention as discussed above concerning claim 3, and Ingle further teaches wherein attenuating comprises renal denervation (abstract and paragraph 166).
Regarding claim 6, the modified method of Ingle and Eirin et al. teaches the claimed invention as discussed above concerning claim 1, and Ingle further teaches that the nerve comprises a sympathetic nerve (abstract).
Regarding claim 7, the modified method of Ingle and Eirin et al. teaches the claimed invention as discussed above concerning claim 1, and Ingle further teaches that attenuation is of at least one sympathetic nerve of the renal artery (abstract and paragraph 166) and comprises ablation (abstract and paragraphs 11 and 70), radiofrequency denervation (abstract and paragraphs 11 and 67), ultrasound (abstract and paragraphs 11 and 70), chemical ablation (abstract and paragraphs 11, 66 and 68), or a combination thereof (abstract and paragraph 70).
Regarding claim 8, the modified method of Ingle and Eirin et al. teaches the claimed invention as discussed above concerning claim 1, but Ingle and Eirin et al. do not expressly indicate an order in which administering of the cells occurs prior to or subsequent to nerve ablation. 
However, Ingle expressly teaches that combinations of disparate denervation therapies may provide for improved therapy outcomes with reduced tissue trauma when compared to renal denervation approaches that employ one type of denervation therapy (paragraph 70) and Eirin et al. expressly teaches that the administration of cells provides an improved method for the treatment of hypertension (Pg. 2042, Col. 1, Para. 2 of Eirin et al.).
As such, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention, for said method to further comprise administering of the cells to occur prior to or subsequent to nerve ablation. The motivation would have been to conduct said method with using both of said administering of the cells and said nerve ablation techniques (paragraph 70 of Ingle and Pg. 2042, Col. 1, Para. 2 of Eirin et al.).
Regarding claim 9, the modified method of Ingle and Eirin et al. teaches the claimed invention as discussed above concerning claim 1, and Ingle further teaches that agents can be administered to a target treatment area of the vessel by way of treatment catheter 210; paragraphs 66 and 70) and use in 
Eirin et al. is in the field of the cardioprotective effects of mesenchymal stem cells (MSCs) when delivered into the stenotic kidney (Pg. 2042, Col. 1, Para. 2) and teaches wherein cells are administered intravenously, intraarterially, or any combination thereof (EPCs or MSCs were injected slowly through a balloon catheter placed in the renal artery proximal to the stenosis, Pg. 2044, Col. 1, Para. 1).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of Ingle to further comprise the intravenously, intraarterially administered cells of Eirin et al. The motivation would have been to provide an effective route for said administration, as within an improved method for the treatment of hypertension (Pg. 2042, Col. 1, Para. 2 of Eirin et al.).
Regarding claim 10, the modified method of Ingle and Eirin et al. teaches the claimed invention as discussed above concerning claim 1, and Ingle further teaches that agents can be administered to a target treatment area of the vessel by way of treatment catheter 210; paragraphs 66 and 70) and use in the treatment of hypertension (paragraph 9), but Ingle fails to explicitly disclose wherein the cells are autologous cells.
Eirin et al. is in the field of the cardioprotective effects of mesenchymal stem cells (MSCs) when delivered into the stenotic kidney (Pg. 2042, Col. 1, Para. 2) and teaches wherein cells are autologous cells (normal and RVH (renalvascular hypertension} pigs were either untreated, or treated with a single infusion of autologous EPCs or MSCs, Pg. 2043, Col. 1, Para. 4). 
It would have been obvious to one of ordinary skill in the art before the effective fling date of the present invention to modify the method of Ingle to further comprise the autologous cells of Eirin et al. The motivation would have been to provide an effective source for said cells, as within an improved method for the treatment of hypertension (Pg. 2042, Col. 1, Para. 2 of Eirin et al.).
Regarding claim 11, the modified method of Ingle and Eirin et al. teaches the claimed invention as discussed above concerning claim 1, and Ingle further teaches that agents can be administered to a target treatment area of the vessel by way of treatment catheter 210; paragraphs 66 and 70) and use in 
Eirin et al. is in the field of the cardioprotective effects of mesenchymal stem cells (MSCs) when delivered into the stenotic kidney (Pg. 2042, Col. 1, Para. 2) and teaches wherein cells are stem cells (intrarenal delivery of both EPCs and MSCs conferred cardioprotection in chronic experimental RVH, Pg. 2050, Col. 1, Para. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of Ingle to further comprise the stem cells of Eirin et al. The motivation would have been to provide an effective source for said cells, as within an improved method for the treatment of hypertension (Pg. 2042, Col. 1, Para. 2 of Eirin et al.).
Regarding claim 13, the modified method of Ingle and Eirin et al. teaches the claimed invention as discussed above concerning claim 11. Since claim 11 recites limitations which are in the alternative (i.e., use the disjunctive term “or”) and at least one of the limitations of claim 11 is rendered obvious by the modified method of Ingle and Eirin et al., as discussed above concerning claim 11, the Examiner is of the position that the limitations of claim 13, which is directed to a limitation that only further limits one of the alternative limitations recited in claim 11, is not necessarily required by claim 11.  As such, the Examiner is of the position that since claim 11 is rendered obvious by the modified method of Ingle and Eirin et al., claim 13 is also rendered obvious in view of the modified method of Ingle and Eirin et al., since claim 13 only further limits one alternative recitation from claim 11, i.e., that the stem cell-derived releasing factors are microRNAs, exosomes, nucleotides, lipids, short peptides, proteins, or any combination thereof.
Regarding claim 12, the modified method of Ingle and Eirin et al. teaches the claimed invention as discussed above concerning claim 1, and Ingle further teaches that agents can be administered to a target treatment area of the vessel by way of treatment catheter 210; paragraphs 66 and 70) and use in the treatment of hypertension (paragraph 9), but Ingle to explicitly disclose wherein the cells are mesenchymal cells, endothelial cells, or any combination thereof.
Eirin et al. is in the field of the cardioprotective effects of mesenchymal stem cells (MSCs) when delivered into the stenotic kidney (Pg. 2042, Col. 1, Para. 2) and teaches wherein cells are mesenchymal cells, endothelial cells, or any combination thereof (normal and RVH (renalvascular hypertension} pigs 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of Ingle to further comprise the mesenchymal and/or endothelial cells of Eirin et al. The motivation would have been to provide an effective source for said cells, as within an improved method for the treatment of hypertension (Pg. 2042, Col. 1, Para. 2 of Eirin et al.).
Regarding claim 14, the modified method of Ingle and Eirin et al. teaches the claimed invention as discussed above concerning claim 1, and both Ingle and Eirin et al. further teach that the treatment is for a subject that is suffering from a heart disease (hypertension, heart attacks, heart failure, arterial aneurysms, paragraph 9 or congestive heart failure, paragraph 8 of Ingle; hypertension, Pg. 2042, Col. 1, Para. 2 of Eirin et al.).
Regarding claim 15, the modified method of Ingle and Eirin et al. teaches the claimed invention as discussed above concerning claim 14, and Ingle further teaches that the heart disease comprises a myocardial injury, myocardial infarction, heart failure (heart failure; paragraph 9), a congenital heart defect, a structural heart disease, an inflammation-mediated heart disease, hypertension-induced heart failure (heart attacks, arterial aneurysms, strokes; paragraph 9), or any combination thereof. 
Regarding claims 17-18, the modified method of Ingle and Eirin et al. teaches the claimed invention as discussed above concerning claim 15. Since claim 15 recites limitations which are in the alternative (i.e., use the disjunctive term “or”) and at least one of the limitations of claim 15 is rendered obvious by the modified method of Ingle and Eirin et al., as discussed above concerning claim 15, the Examiner is of the position that the limitations of claim 17, which is directed to a limitation that only further limits one of the alternative limitations recited in claim 15, is not necessarily required by claim 15. Similarly the limitations of claim 18, which depend from claim 17, are directed to a limitation that only further limits one of the alternative limitations recited in claim 15, is not necessarily required by claim 15.  As such, the Examiner is of the position that since claim 15 is rendered obvious by the modified method of Ingle and Eirin et al. (particularly since Ingle teaches the limitation of the heart disease comprises hypertension-induced heart failure) claims 17-18 is also rendered obvious in view of the modified method of Ingle and Eirin et al., since claims 17-18 only further limits one alternative recitation from claim 15 (i.e., that the 
Regarding claim 24, the modified method of Ingle and Eirin et al. teaches the claimed invention as discussed above concerning claim 15. Since claim 15 recites limitations which are in the alternative (i.e., use the disjunctive term “or”) and at least one of the limitations of claim 15 is rendered obvious by the modified method of Ingle and Eirin et al., as discussed above concerning claim 15, the Examiner is of the position that the limitations of claim 24, which is directed to a limitation that only further limits one of the alternative limitations recited in claim 15, is not necessarily required by claim 15.  As such, the Examiner is of the position that since claim 15 is rendered obvious by the modified method of Ingle and Eirin et al., claim 24 is also rendered obvious in view of the modified method of Ingle and Eirin et al., since claim 24 only further limits one alternative recitation from claim 15, i.e., that the myocardial injury results from heart failure, myocardial infarction, ischemia/reperfusion, or a combination thereof.
Regarding claim 19, the modified method of Ingle and Eirin et al. teaches the claimed invention as discussed above concerning claim 1, and Ingle further teaches the step of measuring cardiac function of the subject (paragraph 74 teaches using sensors to measure impedance, which is a means by which cardiac function can be measured).

Claims 5, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingle, in further view of Eirin et al., as evidenced by “Anterior-Posterior Impedance Cardiography: A New Approach to Accurate, Non-Invasive Monitoring of Cardiac Function” to Babbs.
Regarding claim 5, the modified method of Ingle and Eirin et al. teaches the claimed invention as discussed above concerning claim 3, and Ingle further teaches that attenuating is measured by heart rate (paragraph 74 teaches using sensors to measure impedance, which is a means by which cardiac function, and specifically heart rate, can be measured), as evidenced by Babbs. 
Babbs teaches that impedance measurements are indicative of heart pump function (page 53 fist col., first incomplete paragraph “In this sense the impedance cardiogram promises to reveal meaningful information about effectiveness of the heart as a pump on a beat-by-beat basis…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that that the impedance measured by the sensors in the modified method of Ingle and Eirin et al. comprises measuring heart pump function, as evidenced by Babbs, since an impedance signal is related to changes in the size and composition of blood containing structures within the chest and since It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that that the impedance measured by the sensors in the modified method of Ingle and Eirin et al. comprises measuring heart pump function, and specifically left ventricular ejection fraction, as evidenced by Babbs, since an impedance signal is related to changes in the size and composition of blood containing structures within the chest (page 52, second column, last paragraph – page 53, first column, first incomplete paragraph). 
Regarding claim 20, the modified method of Ingle and Eirin et al. teaches the claimed invention as discussed above concerning claim 19, but neither Ingle nor Eirin et al. expressly states that the cardiac function comprises left ventricular ejection fraction, left ventricular diastolic function, or a combination thereof. 
Babbs teaches that impedance measurements are indicative of heart pump function (page 53 fist col., first incomplete paragraph “In this sense the impedance cardiogram promises to reveal meaningful information about effectiveness of the heart as a pump on a beat-by-beat basis…”), and specifically that impedance measurements are indicative left ventricular ejection fraction (page 53, first column, first full paragraph “The early laboratory studies of Kubicek in anesthetized dogs (Kubicek et al. 1967) suggested that the impedance cardiogram provides a measure of left ventricular function, but the exact mechanism generating the fall in impedance during ventricular ejection has remained elusive”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that that the impedance measured by the sensors in the modified method of Ingle and Eirin et al. comprises measuring heart pump function, and specifically left ventricular ejection fraction, as evidenced by Babbs, since an impedance signal is related to changes in the size and composition of blood containing structures within the chest (page 52, second column, last paragraph – page 53, first column, first incomplete paragraph). 
The modified method of Ingle, Eirin et al. as evidenced by Babbs will hereinafter be referred to as the modified method of Ingle, Eirin et al. as evidenced by Babbs.
Regarding claim 22, the modified method of Ingle and Eirin et al. teaches the claimed invention as discussed above concerning claim 19, but Ingle does not expressly state that impedance is a measure of heart pump function. 
Babbs teaches that impedance measurements are indicative of heart pump function (page 53 fist col., first incomplete paragraph “In this sense the impedance cardiogram promises to reveal meaningful information about effectiveness of the heart as a pump on a beat-by-beat basis…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that that the impedance measured by the sensors in the modified method of Ingle and Eirin et al. comprises measuring heart pump function, as taught by Babbs, since an impedance signal is related to changes in the size and composition of blood containing structures within the chest (page 52, second column, last paragraph – page 53, first column, first incomplete paragraph). 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingle, in further view of Eirin et al., as evidenced “Ejection Fraction: What Does It Measure?” by Grogan.
Regarding claim 16, the modified method of Ingle and Eirin et al. teaches the claimed invention as discussed above concerning claim 15, and while Ingle does not expressly state that the heart failure comprises heart failure with reduced ejection fraction (HFrEF) or heart failure with preserved ejection fraction (HFpEF), the Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that the heart failure disclosed by Ingle could be one of heart failure with reduced ejection fraction (HFrEF) or heart failure with preserved ejection fraction (HFpEF), since heart failure is usually categorized as one of only a few limited types of failure such as heart failure with reduced ejection fraction (HFrEF). This is evidenced by Grogan, which teaches that a left ventricle ejection fraction of >55% is considered normal, whereas a left ventricle ejection fraction of <50% is considered reduced (third full paragraph). 


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingle, in further view of Eirin et al., as evidenced by Babbs, as evidenced “Ejection Fraction: What Does It Measure?” by Grogan.
Regarding claim 21, the modified method of Ingle, Eirin et al. as evidenced by Babbs teaches the claimed invention as discussed above concerning claim 20, and the Examiner is further of the position that it would have been obvious to one of ordinary skill in the art before the effective fling date of the present invention that the modified method of Ingle, Eirin et al. as evidenced by Babbs further teaches of suggests that an increase in the left ventricular ejection fraction indicates an improved cardiac function. This is evidenced by Grogan, which teaches that a left ventricle ejection fraction of >55% is considered normal, whereas a left ventricle ejection fraction of <50% is considered reduced (third full paragraph). Therefore an increase in the left ventricular ejection fraction indicates an improved cardiac function.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingle, in further view of Eirin et al., as evidenced by Babbs, in further view of “Ejection Fraction: What Does It Measure?” by Grogan.
Regarding claim 23, the modified method of Ingle, Eirin et al. as evidenced by Babbs teaches the claimed invention as discussed above concerning claim 22, but none of Ingle, Eirin et al. or Babbs expressly teaches measuring the heart pump function by echocardiogram. 
Grogan teaches that echocardiograms are used to measure heart pump function.
It would have been obvious to one of ordinary skill in the art before the effective filing dat of the present invention to have modified the modified method of Ingle, Eirin et al. as evidenced by Babbs to include measuring the heart pump function with an echocardiogram, since this is a known imaging technique commonly used to measure heart pump function (see Grogan). 

Claims 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingle, in further view of Eirin et al., in further view of U.S. Publication No. 2002/0052621 to Fried et al. 
Regarding claim 25, Ingle discloses a kit comprising, a means for attenuating (renal sympathetic nerve activity modification and termination, see abstract; by attenuation, paragraph 166) or ablating (renal 
Ingle does not expressly teach optionally, cells to be administered to the subject; and instructions for use thereof.
Eirin et al. is in the field of the cardioprotective effects of mesenchymal stem cells (MSCs) when delivered into the stenotic kidney (Pg. 2042, Col. 1, Para. 2) and teaches administering to a subject a therapeutically effective amount of cells (normal and RVH (renalvascular hypertension) pigs were either untreated, or treated with a single infusion of autologous EPCs or MSCs, Pg. 2043, Col. 1, Para. 4; intrarenal delivery of both EPCs and MSCs conferred cardioprotection in chronic experimental RVH, Pg. 2050, Col. 1, Para. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the kit of Ingle to further comprise the cells to be administered to the subject of Eirin et al. The motivation would have been to provide an improved method for the treatment of hypertension (abstract of Eirin et al. and Pg. 2042, Col. 1, Para. 2 of Eirin et al.).
The modified kit of Ingle in further view of Eirin et al. will hereinafter be referred to as the modified kit of Ingle and Eirin et al. 
The modified kit of Ingle and Eirin et al. does not expressly teach that the kit includes instructions for use.
Fried et al. teaches that it is common for ablation catheters to be packaged in sterile kits with instructions for use (paragraph 43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the kit of Ingle and Eirin et al. to include instructions for use since it is common that such kits include written instructions for use of the device (paragraph 43 of Fried et al.). 
The modified kit of Ingle, Eirin et al. and Fried et al. will hereinafter be referred to as the modified kit of Ingle, Eirin et al. and Fried et al. 
Regarding claim 26, the modified kit of Ingle, Eirin et al. and Fried et al. teaches the claimed invention as discussed above regarding claim 25, and Ingle further teaches that the nerve comprises a sympathetic nerve (abstract). 
Regarding claim 27, the modified kit of Ingle, Eirin et al. and Fried et al. teaches the claimed invention as discussed above regarding claim 25, and Ingle further teaches that the means for ablating is selected from the group consisting of a means for chemical denervation (abstract, paragraph 11 and paragraph 66 and 68), a means for radio frequency denervation (abstract and paragraphs 11 and 67), a means for ultrasound denervation (abstract, paragraphs 11 and 70), or a combination thereof (abstract and paragraph 70).
Regarding claim 28, the modified kit of Ingle, Eirin et al. and Fried et al. teaches the claimed invention as discussed above regarding claim 25, and Eirin et al. further teaches that the cells comprise mesenchymal cells (mesenchymal stem cells MSCs, abstract), endothelial cells (endothelial progenitor cells EPCs, abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/AMBER R STILES/Primary Examiner, Art Unit 3783